Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the four primary flow subset passageways each branch out into four primary flow subset passageways, wherein there are thirty-two primary flow subset passageways within the heat exchanger core that are organized into four different primary flow layers” of claim 20 must be shown or the feature(s) canceled from the claim(s).  While fig. 2 shows thirty-two primary flow subset passageways it does not show how they are arrived at (the drawings supplied do not show if this is fed from the primary flow inlet or if each layer has its’ own inlet).  No new matter should be entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “there are eight primary flow subset passageways in each of the four different layers” of claim 21 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20-21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
Regarding claim 20, the original specification and drawings as submitted to not show, nor clearly support, “the four primary flow subset passageways each branch out into four primary flow subset passageways, wherein there are thirty-two primary flow subset passageways within the heat exchanger core that are organized into four different primary flow layers”.  Wil figure 2 does show the existence of the thirty-two primary flow subset passageways in four different layers, the specification and drawings do not teach them being branched off the four primary flow subset passageways.  Applicants original submission does not make clear how the separate layers shown in fig. 2 are created, weather by feeding from a single primary flow inlet or if each layer has its own primary flow inlet, thus the claimed subject matter is not reasonably conveyed to one skilled in the relevant art at the time the application was filed.
 Claims 21-22 are rejected for dependence from claim 20.  As stated above while fig 2 supports the 32 subset passageways split over 4 layers, thirty-two secondary subset passageways over 4 secondary flow layers, it does not teach or make clear how such is arrived at. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 includes the limitation of “the four primary flow subset passageways each branch out into four primary flow subset passageways, wherein there are thirty-two primary flow subset passageways within the heat exchanger core that are organized into four different primary flow layers” which results in unclear structure.  Firstly it is unclear if applicant is indicating this only happens to only four of the subset passage ways or if it happens to each set of four (as claim 1 has created 8 primary flow subset passageways thus referring to “the four” makes it unclear if applicant means this to occur to both sets of 4), secondly applicant has “primary flow subset passageways” branching into “primary flow subset passageways” making it unclear if applicant means for them to branch to each other or into new sub passages.  Per the new matter rejection above examiner has no specific drawings or teachings in the specification to clearly make an assumption upon, further any reading the examiner makes would be new matter creating a nothing more than a different rejection.
Note that claims 20-22, are considered so indefinite as to prevent a prior art rejection form being made at this time.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-6, 8-11, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (U.S. PGPub 2017/0328644).
Regarding claim 1, Takahashi teaches a counter-flow heat exchanger (element 100), comprising a primary flow passageway (passages of element 10) comprising a primary flow inlet (element 11), a primary flow outlet (element 12), and a plurality of primary flow subset passageways therebetween (per fig. 3), wherein the primary flow passageway further comprises a primary flow inlet fractal header (element 14) fluidly connecting the primary flow inlet to each of the plurality of primary flow subset passageways (per fig. 3, 4, 11), the primary flow inlet fractal header being configured to fractally branch the fluid flow from a single passageway at the primary flow inlet to the plurality of primary flow subset passageways (per fig. 3, 4, 11), and wherein the primary flow passageway branches out from a single fluid passageway (fig. 4, element 15) at the primary flow inlet into two primary flow subset passageways (element 36 branching from element 15) that each branch out into four primary flow subset passageways (element 13 that branch from above elements 36) that are organized into two different layers (note that what constitutes a layer is not defined by the claim thus any separation between passages may be considered a “layer” and thus is taught by the prior art per annotated figure below; Examiner further notes that applicant may be intending to claim 

    PNG
    media_image1.png
    470
    834
    media_image1.png
    Greyscale

Regarding claim 3, Takahashi teaches wherein the secondary flow passageway further comprises a secondary flow inlet fractal header (element 24, per fig. 3 and 4) fluidly connecting the secondary flow inlet to each of the plurality of secondary flow subset passageways (per fig. 3 and 4), the secondary flow inlet fractal header being configured to fractally branch the fluid flow from a single passageway at the secondary flow inlet to the plurality of secondary flow subset passageways (per fig. 3 and 4).
Regarding claim 5, Takahashi teaches the primary flow passageway further comprises a primary flow outlet fractal header (element 14 per fig. 3 and 4) fluidly connecting the primary flow outlet to each of the plurality of primary flow subset passageways (per fig. 3-4), the primary flow outlet fractal header being configured to fractally unify the primary flow subset passageways to a single passageway at the primary flow outlet (per fig. 3-4).
Regarding claim 6, Takahashi teaches the secondary flow passageway further comprises a secondary flow outlet fractal header (element 24, per fig. 3-4) fluidly connecting the secondary flow outlet to each of the plurality of secondary flow subset passageways (per fig. 3-4), the secondary flow outlet fractal header being configured to fractally unify the secondary flow subset passageways to a single passageway at the secondary flow outlet (per fig. 3-4).
Regarding claim 8, Takahashi teaches the secondary flow passageway further comprises a secondary flow outlet fractal header (element 24, per fig. 3-4) fluidly connecting the secondary flow outlet to each of the plurality of secondary flow subset passageways (per fig. 3-4), the secondary flow outlet fractal header being configured to fractally unify the secondary flow subset passageways to a single passageway at the secondary flow outlet (per fig. 3-4).
Regarding claim 9, Takahashi teaches the primary flow passageway further comprises a primary flow outlet fractal header (element 14, per fig. 3-4) fluidly connecting the primary flow outlet to each of the plurality of primary flow subset passageways (per fig. 3-4), the primary flow outlet fractal header being configured to fractally unify the primary flow subset passageways to a single passageway at the primary flow outlet (per fig. 3-4).
Regarding claim 10, Takahashi teaches the secondary flow passageway further comprises a secondary flow outlet fractal header (element 24, per fig. 3-4) fluidly connecting the secondary flow outlet to each of the plurality of secondary flow subset passageways (per fig. 3-4), the secondary flow outlet fractal header being configured to 
Regarding claim 11, Takahashi teaches the primary flow passageway further comprises a primary flow outlet fractal header (element 14, per fig. 3-4) fluidly connecting the primary flow outlet to each of the plurality of primary flow subset passageways (per fig. 3-4), the primary flow outlet fractal header being configured to fractally unify the primary flow subset passageways to a single passageway at the primary flow outlet (per fig. 3-4).
Regarding claim 15, Takahashi teaches the heat exchanger core is composed of parallel alternating layers (elements 10 and 20) of the primary flow subset passageways and the secondary flow subset passageways (per fig. 1-2).
Regarding claim 17, Takahashi teaches the primary flow subset passageways are physically connected to the secondary flow subset passageways within the heat exchanger core (per fig. 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (U.S. PGPub 2017/0328644) in view of Arafat (U.S. PGPub 2017/0089643).
Regarding claim 12, Takahashi does not teach the counterflow heat exchanger is built in a single piece using additive manufacturing.
Arafat teaches heat exchangers built in a single piece using additive manufacturing (per figures and abstract).  It would have been obvious to one skilled in the art at the time of filing to modify Takahashi to use the manufacturing method of Arafat, the motivation would be for improved heat transfer performance (abstract).
Regarding claim 13 and 16, Takahashi does not expressly teach multiple linearly extending cylinders form each individual primary flow subset passageway and each individual secondary flow subset passageway within the heat exchanger core (claim 13) or at least one of the primary flow subset passageways and the secondary flow subset passageways are circular in shape (claim 14).  The manufacture of heat exchanger passages to be linearly extending cylinders is well known in the art (as shown by Arafat .

     
Response to Arguments
Applicant's arguments filed 5/27/21 have been fully considered but they are not persuasive. Responses to specific arguments are below.
Examiner does note that applicant’s amendments eliminated the prior drawing and claim objections, some amendments have resulted in new drawing objections.
Applicants arguments regarding the prior arts teachings of layers in the prior art was not persuasive, as the claim does not limit what is considered a layer, see the amended rejection above with the included drawing.  Examiner notes that the use of layers is discussed briefly in applicants specification and somewhat shown in Fig. 2, but as claimed it is not clear how that would be applied to the claimed matter.  Specifically it is clear in fig. 1 how the passageways progress from the primary to the into two primary flow subset passageways that each branch out into four primary flow subset passageways and treating some separation between these as layers is the most favorable interpretation the examiner can give.  Examiner notes that if applicant is trying to claim the layering discussed in fig. 2 and a specific branching into that layering the specification and drawings do not provide any guidance on how such is accomplished .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOEL M ATTEY/Primary Examiner, Art Unit 3763